EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George Ellis on 6/6/2022

The application has been amended as follows: 
Claims 13-20 are cancelled

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.

Independent claim 1 and dependent claims 3-12 drawn to a polyamide-imide film formed by polymerizing an aromatic diamine compound, an aromatic dianhydride compound, and a dicarbonyl compound, wherein the peak area in the vicinity of 2 Θ = 230 is 65% or more based on the peak area in the vicinity of 2Θ = 150 when a base line is taken in the region between 2Θ = 80 and 320 in an XRD graph of the polyamide-imide film.

Applicant submitted supplemental experimental data, demonstrating that maximum temperature of the film thermal treatment is about 300 °C, the peak area in the vicinity of 2Θ = 230 is below the claimed value of 65%. 

Since the reference cited in the previous Office Action (i.e. Park et al (US 2015/0299392)) fails to teach the imidization at the ultrahigh temperature (i.e. higher than 300C),  rejection  under 35 USC 103 is withdrawn and independent claim 1 and dependent claims 3-12 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/               Primary Examiner, Art Unit 1765